NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

IVAN CAMACHO,                                   No.    15-72830

                Petitioner,                     Agency No. A200-973-498

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 15, 2018**


Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Ivan Camacho, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s removal order denying a continuance. Our jurisdiction is governed by

8 U.S.C. § 1252. We review for abuse of discretion the denial of a continuance and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo questions of law. Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir.

2009). We deny in part and dismiss in part the petition for review.

      The agency did not err or abuse its discretion in denying Camacho a further

continuance, where success on post-conviction relief was speculative at the time of

his final hearing, and he did not present evidence to the agency that such relief was

eventually successful. See Singh v. Holder, 638 F.3d 1264, 1274 (9th Cir. 2011) (IJ

not required to grant a continuance based on speculation); Garcia v. Lynch, 798

F.3d 876, 881 (9th Cir. 2015) (no abuse of discretion to deny a continuance to

seek post-conviction relief, where success of post-conviction relief was

speculative).

      We lack jurisdiction to consider Camacho’s unexhausted contentions

regarding his conviction modification and resentencing in state court. See Tijani v.

Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (“We lack jurisdiction to review legal

claims not presented in an alien’s administrative proceedings before the BIA.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   15-72830